     Case 2:20-cv-01039-GMN-NJK Document 52 Filed 06/28/21 Page 1 of 5



 1   Richard A. Lazenby (pro hac vice)
     Email: rlazenby@victorrane.com
 2   Michael Cutler (pro hac vice)
     Email: mcutler@victorrane.com
 3   VICTOR RANE
     9350 Wilshire Boulevard, Suite 308
 4   Beverly Hills, California 90212
     Telephone: (310) 310-4849
 5   Facsimile: (310) 388-4869

 6   -and-

 7   Jonathan W. Carlson (Nevada Bar No. 10536)
     MCCORMICK BARSTOW, LLP
 8   8337 W. Sunset Road, Suite 350
     Las Vegas, Nevada 89113
 9   Telephone: (702) 919-1100
     Facsimile: (702) 949-1101
10   Email: jonathan.carlson@mccormickbarstow.com

11   Attorneys for Defendant
     SPIRIT AIRLINES, INC.
12

13                                 UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA

15
     ROBYN COVINO,                                      )   Case No.: 2:20-cv-01039-GMN-NJK
16                                                      )
                    Plaintiff,                          )   SPIRIT AIRLINES, INC.’S MOTION
17                                                      )   TO EXTEND THE REMAINING PRE-
             vs.                                        )   TRIAL DEADLINES AND
18                                                      )   [PROPOSED] ORDER
     SPIRIT AIRLINES, INC.                              )
19                                                      )
                    Defendant.                          )
20                                                      )
                                                        )
21                                                      )

22           Defendant Spirit Airlines, Inc. (hereinafter, “Spirit”), by and through its attorneys of
23   record, hereby submits its motion to extend the remaining pre-trial deadlines and [proposed]
24   order in this matter as follows:
25   / /
26   / /
27   / /
28   / /
     SPIRIT AIRLINES, INC.’S MOTION TO EXTEND THE
     REMAINING PRE-TRIAL DEADLINES AND [PROPOSED]
     ORDER
     CASE NO.: 2:20-CV-01039-GMN-NJK
     Case 2:20-cv-01039-GMN-NJK Document 52 Filed 06/28/21 Page 2 of 5




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     Introduction
 3          Spirit respectfully submits there is good cause to extend the current deadlines to file
 4   dispositive motions and to submit a pre-trial order and disclosures in this matter by forty-five
 5   (45) days, pending the Court’s ruling on Spirit’s motion for judgment on the pleadings and the
 6   motion to compel further discovery from plaintiff.
 7          This motion is brought at least twenty-one (21) days before the expiration of the first
 8   deadline that is the subject of this motion as required under Local Rule 26-4.
 9   II.    Legal Standard
10          The Local Rules, in pertinent part, state as follows:
                  A motion or stipulation to extend any date set by the discovery
11
                  plan, scheduling order, or other order must, in addition to
12                satisfying the requirements of LR IA 6-1, be supported by a
                  showing of good cause for the extension. A motion or stipulation
13                to extend a deadline set forth in a discovery plan must be received
                  by the court no later than 21 days before the expiration of the
14                subject deadline ….
15   L.R. 26-4.
16   III.   Argument
17          Spirit respectfully requests the Court to grant this motion to extend the deadline to file
18   dispositive motions and to submit a pre-trial order and disclosures in this matter by forty-five
19   (45) days. The current deadlines are July 19, 2021 and August 19, 2021, respectively.
20          There is good cause to grant this extension, because Spirit is awaiting the ruling on its
21   motion for judgment on the pleadings, which was filed on September 22, 2020 (see dkt. 19). If
22   the Court rules in Spirit’s favor without leave to amend, then this lawsuit will be concluded.
23   However, should plaintiff be afforded an opportunity to amend her complaint, plaintiff will need
24   time to file an amended complaint, and Spirit will need time to respond to it, potentially with a
25   renewed motion for judgment on the pleadings or a motion for summary judgment. Because
26   Spirit cannot anticipate the outcome of the motion for judgment on the pleadings that is currently
27   pending with the Court, and cannot file a second dispositive motion prematurely, an extension of
28
     SPIRIT AIRLINES, INC.’S MOTION TO THE EXTEND    -2-
     REMAINING PRE-TRIAL DEADLINES AND [PROPOSED]
     ORDER
     CASE NO.: 2:20-CV-01039-GMN-NJK
Case 2:20-cv-01039-GMN-NJK Document 52 Filed 06/28/21 Page 3 of 5




  IT IS SO ORDERED.
  Dated: June 29, 2021
  .
  .
  _________________________
  Nancy J. Koppe
  United States Magistrate Judge
